Per Curiam.
This suit was brought to recover services rendered by an architect. The complaint consists of two counts, the first count demands $1,000. The second count demands $2,500. *285The services rendered consist of the drawing, on the 18th of November, 1925, sketches for a four-story apartment house, to be located on the corner of Green and New streets in East Orange, New Jersey. The trial of the case resulted in a verdict for the plaintiff, on the first count, for $1,085 and a non-suit of the plaintiff on the second count. The defendant appeals and files two grounds of appeal — first, error in denying a motion for a nonsuit. No so. Questions of fact were involved, which it was the province of the jury to settle. Second, error in denying the defendants’ motion for'the direction of a verdict — first, because, the contract is for the sale of goods and comes under the Sales act. No so, that statute has no application to the facts of the case. It was an agreement for work, services and materials furnished. Second, because there had been a novation of the agreement, which is the basis of the first count. No so, the facts proven do not show a novation under such cases as Cooke v. McAdoo, 85 N. J. L. 692.
The judgment of the Essex County Circuit Court is affirmed.